DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Claims Status
Claims 38, 43, 45, 51-52, 54-59, 61-66, 68-70, 72-86 are pending and are examined. Claims 1-37, 39-42, 44, 46-50, 53, 60, 67, and 71 are cancelled.

Claim Objections
Claims 38 and 52 are objected to because of the following informalities:  Correct “insure” to “ensure”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 43, 45, 51, 72, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa (US Pub 2005/0142040), in view of Taunk (US Pub 2014/0314638).

Regarding Claim 38, Hanawa teaches an integral assembly of a plurality of spaced containers ([0049] FIGS. 4A and 4B show the third embodiment of the reagent container for the automatic analyzer according to the present invention.)
wherein each container includes a visual indicator directly on each container to distinguish a container in the plurality from an additional container in the plurality, wherein the integral assembly comprises at least one of (i) and (ii): (i) only a single spaced container at one end of the integral assembly of the plurality of spaced containers, which comprises a protrusion that extends from a top end to a bottom end of the single spaced, wherein the protrusion is configured to insure that the integral assembly of the plurality of spaced containers cannot be inserted into a holder unless the plurality of spaced containers are positioned in the correct orientation ([0050] This third embodiment comprises a first reagent container 51, a second reagent container 52, and a container holder 57, which cooperatively constitute a reagent cassette 12. There is an indentation vertical on container 52 and a boss 58 on only a single container. Also note the size of container 52 is larger at least in Fig. 4A such that it would be a different shape than the container 51. ([0050] The presence of the boss 58 is effective in defining the insert direction of the reagent cassette 12 to be specific one, and hence in preventing false insertion of the reagent cassette 12. The containers 51 and 52 would only be capable of being inserted into the cassette based on the position of the boss.). The examiner notes the limitation “at least one of (i) and (ii)” means that only (i) or (ii) needs to be met. Both are not required as part of claim 38 and (i) is met by Hanawa.
Hanawa is silent to wherein each container includes a visual indicator directly on each container to distinguish a container in the plurality from an additional container in the plurality and (ii) the spaced containers are arranged by a series of aligned tethers.
Taunk teaches in the related art of containers (tubes). [0002] The present invention is generally directed to a lab consumable having a numbered connector to hold the tube in form of a strip. [0010] In one embodiment, a numbered connector is disclosed that connects several tubes in numerical order. A number is displayed on a specific surface that is raised on the numbered connector. The numbers may be etched, made as a hollow space depicting numbers and as a raised format to designate numbers for each tube. In this disclosure a number may comprise of a number, alpha numerical, alphabets, symbol, barcode, customized sign, markings, hand written markings and a combination thereof. [0029] Fig. 4, The bridge 406 (aligned tether. There is an aligned tether between each microtube) connects the ring 408 with each other. The ring also houses the raised numbered surface 410. The numbered connector 106 is made up of a thermoplastic elastomer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a number directly and aligned tethers, as taught by Taunk, to each surface of the container or to the jointed area on each container, in the device of Hanawa, in order to avoid writing numbers with markers which may be smudged or erroneously interchanged while using it in the laboratory, as taught by Taunk, in [0003] and in order to connect the microtubes.
 
Regarding Claim 43, modified Hanawa teaches the assembly of claim 38 wherein the containers comprise vials, test tubes, microtubes, or combinations thereof (Hanawa teaches a first reagent container 51, a second reagent container 52 in Fig. 4A which would also be considered vials).  

	Regarding Claim 45, modified Hanawa teaches the assembly of claim 38 wherein the visual indicator comprises a pattern or color (Taunk teaches a visual indicator such as a numerical pattern. [0010] a numbered connector is disclosed that connects several tubes in numerical order. A number is displayed on a specific surface that is raised on the numbered connector. The numbers may be etched, made as a hollow space depicting numbers and as a raised format to designate numbers for each tube. In this disclosure a number may comprise of a number, alpha numerical, alphabets, symbol, barcode, customized sign, markings, hand written markings and a combination thereof.).
2
Regarding Claim 51, modified Hanawa teaches the assembly of claim 38 wherein the integral assembly comprises up to 25 spaced containers (Hanawa teaches a first container 51 and a second container 52 in Fig. 4A).

Regarding Claim 72, modified Hanawa teaches the assembly of claim 38, further comprising only a single spaced container, at one end of the integral assembly of the plurality of spaced containers, comprising a shape that differs from the remainder of the containers in the plurality of spaced containers (Hanawa teaches [0050] This third embodiment comprises a first reagent container 51, a second reagent container 52, and a container holder 57, which cooperatively constitute a reagent cassette 12. There is an indentation vertical on container 52 and a boss 58 on only a single container. Also note the size of container 52 is larger at least in Fig. 4A such that it would be a different shape than the container 51).  

Regarding Claim 73, modified Hanawa teaches the assembly of claim 38, wherein the containers comprise microtube tubes (Taunk teaches in Fig. 1 microtubes 104.).  

Allowable Subject Matter
Claim 70 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the assembly of claim 38, which comprises both (i) and (ii).

Claims 52, 54, 55, 56, 57, 58, 59, 61, 62, 63, 64, 65, 66, 68, 69, 70, 74, 75, 76, 77, 78, 79, 80, 82, 83, 84, 85, and 86 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest  wherein the protrusion extends from a top end to a bottom end of the single spaced container, wherein the single spaced container is at one end of an aligned series of the plurality of spaced containers, wherein the plurality of openings correspond to the configuration of a plurality of integral assembly of containers, and wherein the holder is configured to insure that the plurality of integral assembly cannot be inserted into the holder unless the plurality of spaced containers are positioned in the correct orientation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. 

	First, Applicant argues on pages 7-9 regarding the 103 rejection. On page 8, claim 38 is amended that the integral assembly comprises at least one of (i) and (ii). The combination of Hanawa and Taunk does not teach or suggest claim 38 as amended. 
	In response, the examiner notes that Applicant’s arguments are not commensurate in scope with amended claim 38. The claim 38 recites “at least one of” which means that only 1 of the condition (i) or (ii) needs to be met. For example Taunk teaches the spaced containers are arranged by a series of aligned tethers. There are aligned tethers shown in Fig. 1 which is how all the microtubes are connected. Also, see Fig. 4 [0029] The bridge 406 connects the ring 408 with each other. The examiner notes claim 70 is allowable subject matter since both (i) and (ii) are required for the claim. 

					Additional Reference
	The examiner notes Shaffer (US Patent 6,001,210) teaches a plurality of microtubes connected via tethers. A pliable centrifuge tube array 10 embodying the invention is shown in FIGS. 1-2. It comprises a series of tubes 12 interconnected in a series near their mouths 14 by pairs of flexible tethers 16,18 which are molded with the tubes. Col. 3, lines 37-41.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798